262 S.C. 590 (1974)
206 S.E.2d 882
Ruth Adams GADSDEN, Appellant,
v.
SOUTHERN RAILROAD, Respondent.
19853
Supreme Court of South Carolina.
July 9, 1974.
George Carter Kosko, Esq., of Columbia, for Appellant.
*591 John Gregg McMaster, Esq., of Columbia, for Respondent.
July 9, 1974.
LITTLEJOHN, Justice:
In the court below the Honorable David W. Harwell, Presiding Judge of the Fifth Judicial Circuit, granted summary judgment in favor of the defendant because the plaintiff failed to commence her action within the time prescribed by statute. The plaintiff has appealed. We affirm.
The complaint alleges that the plaintiff was injured June 22, 1966, as a result of negligence on the part of the defendant. The answer of the defendant specifically pleaded the statute of limitations as a bar to this action.
The summons and complaint were dated January 23, 1973, and served January 30, 1973, which is more than six years after the injuries are alleged to have occurred.
*592 Section 10-143 of the Code of Laws of South Carolina for 1962 provides that an action for injuries to the person shall be commenced within six years. The plaintiff argues that the lower court erred in refusing to apply the doctrine of estoppel.
We have reviewed the entire record. No conduct on the part of the defendant warranting application of the doctrine of estoppel has been shown to the court. A fair summary of the record reveals nothing more nor less than the fact that negotiations for a settlement were undertaken but never finalized.
We agree with the lower court when it held that "there was no promise orally and certainly not in writing to waive or not to plead the statute." In addition, there is no evidence that the defendant made any misrepresentations or misled the plaintiff or her counsel.
The judgment of the lower court is
Affirmed.
MOSS, C.J., LEWIS and BUSSEY, JJ., and E. HARRY AGNEW, A.A.J., concur.